DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present U.S. non-provisional application is being examined under the first-inventor-to-file provisions of the AIA . The present U.S. non-provisional application, filed on July 19, 2021, is a continuation of a prior U.S. non-provisional application, filed on June 17, 2019, which is a continuation of a prior U.S. non-provisional application, filed on July 12, 2017, and claims benefit to a U.S. provisional application, filed on November 4, 2016.
Response to Amendment
This Office action is in response to the amendment and arguments on November 23, 2022. Claims 25, 35, 45 and 55 were amended. Claims 25-64 are pending for reconsideration in the present U.S. non-provisional application.
Response to Arguments
The arguments (page 10) directed to the non-statutory double patenting rejections have been considered. The arguments indicate that terminal disclaimers have been filed in the present U.S. non-provisional application. However, terminal disclaimers have not been filed. Accordingly, the non-statutory double patenting rejections are maintained.
The arguments (pages 10-12) directed to independent claims 25, 35, 45 and 55 rejected under 35 U.S.C. 103 have been considered. The arguments are directed to the amendment, and considered as not sufficient to overcome the rejections. The arguments indicate that the RAR window timing determination of Deng fails to describe transmitting a random access preamble based on a selected timeline. However, Deng at paragraph [0248] provides prior art disclosure and suggestions for transmitting a random access preamble based on a selected timeline via description of transmitting a random access preamble at step 2303 based upon a determined RAR window at step 2302. Accordingly, the rejections under 35 U.S.C. 103 are maintained.
The arguments (pages 12-13) directed to independent claims 31, 41, 51 and 61 rejected under 35 U.S.C. 103 have been considered, but they are considered as not sufficient to overcome the rejections. The arguments indicate that Blankenship is completely silent about receiving a second message comprising information based on which a second timeline is used in the random access procedure. However, Blankenship at paragraph [0151] provides prior art disclosure and suggestions for receiving a second message comprising information based on which a second timeline is used in the random access procedure via description of receiving a RAR message comprising information based on which a PUSCH transmission timing is used in the random access procedure. Accordingly, the rejections under 35 U.S.C. 103 are maintained.
Double Patenting
Claims 25-64 are rejected on the ground of non-statutory double patenting as being unpatentable over reference claims 1-20 of U.S. Patent No. 11,102,820 in view of Deng et al. (US 2019/0104549 A1) and/or Blankenship et al. (US 2018/0160448 A1). The claims at issue for consideration are not identical, but they are not patentably distinct from each other because Deng et al. provides prior art disclosure for the primary difference of the present claims directed to timing variables recited as part of the random access procedure timelines (Deng, paras. [0248], [0299], Id.) and Blankenship et al. provides prior art disclosure for the secondary difference of the present claims directed to using a second timeline based on information in the second message (Blankenship, paras. [0064], [0151], Id.) Accordingly, the present claims are considered as obvious variants of the reference claims to a person having ordinary skill in the art.
Claims 25-64 are rejected on the ground of non-statutory double patenting as being unpatentable over reference claims 1-30 of U.S. Patent No. 10,327,265 in view of Deng et al. (US 2019/0104549 A1) and/or Blankenship et al. (US 2018/0160448 A1). The claims at issue for consideration are not identical, but they are not patentably distinct from each other because Deng et al. provides prior art disclosure for the primary difference of the present claims directed to timing durations recited as part of the random access procedure timelines (Deng, paras. [0248], [0299], Id.) and Blankenship et al. provides prior art disclosure for the secondary difference of the present claims directed to using a second timeline based on information in the second message (Blankenship, paras. [0064], [0151], Id.) Accordingly, the present claims are considered as obvious variants of the reference claims to a person having ordinary skill in the art.
The non-statutory double patenting rejections are based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 C.F.R. 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground(s) provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. MPEP 717.02 for applications subject to examination under the first inventor to file provisions of the AIA , MPEP 2159. MPEP 706.02(l)(1)-706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used (www.uspto.gov/forms/). The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using the eTerminal Disclaimer website. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For additional information about eTerminal Disclaimers, see http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 25-64 are rejected under 35 U.S.C. 103 as being unpatentable over Deng et al. (US 2019/0104549 A1) in view of Blankenship et al. (US 2018/0160448 A1).
25. An apparatus of wireless communication (Deng, FIG. 1B), comprising: 
a transceiver for communicating one or more wireless signals via one or more antennas (Deng, FIG. 1B, Id.); a memory configured to store instructions (Deng, FIG. 1B, Id.); and one or more processors communicatively coupled with the transceiver and the memory (Deng, FIG. 1B, Id.), wherein the one or more processors are configured to: 
select one timeline of a first timeline or a second timeline of a random access procedure (Deng, para. [0248], “FIG. 23 illustrates an example RA acquisition, selection and confirmation procedure. An RA resource set or sets and/or SIB is transmitted by the SCmB and received by the mWTRU (2301). The mWTRU selects an RA resource set from those RA sets received, and begins to perform an RA procedure based on the selected RA set (e.g., further selecting a preamble provided in the selected RA resource set, further selecting a physical resource such as a directional mWTRU uplink (UL) transmit beam for transmitting the selected preamble based on the selected preamble, further determining a RAR window for monitoring for a specific RAR, etc.) (2302)…”), 
each of the first timeline and the second timeline having a time duration (Deng, para. [0248], “…The RAR may be transmitted by the SCmB as the mWTRU monitors for the RAR during a RAR window determined by the mWTRU, where the RAR window corresponds to, for example, a time period and a location (e.g., direction) in which the mWTRU monitors for a specific, expected RAR. The SCmB may use configuration information based on the RA resource used in the received uplink preamble (e.g., the one selected by the mWTRU) to determine a transmission timing of the selected RAR such that the transmission timing coincides with the RAR window. The mWTRU may select an UL beam based on the received RAR (2306).” Id.), 
the time duration of the first timeline being indicated by a first timing variable (Deng, para. [0299], “Random access response (RAR) reception is disclosed herein. After the initial PRACH transmission, an mWTRU may receive the RAR in the RA response window specified in the selected RA resource set. The mWTRU may determine the RA response window start using the RA response window start parameter and TDD configuration provided by the selected RA resource set. The mWTRU may determine the resulting actual RA response window start using certain rules. For example, when a PRACH transmission may occur in TTI n and the RA response window start may be three TTIs, the expected RA response window may start in TTI n+3 when the semi-static TDD configuration may indicate TTI n+3 may be a downlink TTI. When TTI n+3 may be an uplink TTI, the resulting RA response window start may be the first downlink TTI after the scheduled RA response window start, for example, in this case the first downlink TTI after TTI n+3.”)
the time duration of the second timeline being indicated by a second timing variable (Deng, para. [0299], “Random access response (RAR) reception is disclosed herein. After the initial PRACH transmission, an mWTRU may receive the RAR in the RA response window specified in the selected RA resource set. The mWTRU may determine the RA response window start using the RA response window start parameter and TDD configuration provided by the selected RA resource set. The mWTRU may determine the resulting actual RA response window start using certain rules. For example, when a PRACH transmission may occur in TTI n and the RA response window start may be three TTIs, the expected RA response window may start in TTI n+3 when the semi-static TDD configuration may indicate TTI n+3 may be a downlink TTI. When TTI n+3 may be an uplink TTI, the resulting RA response window start may be the first downlink TTI after the scheduled RA response window start, for example, in this case the first downlink TTI after TTI n+3.” Id.), 
transmit, based on the selected one timeline, a first message of the random access procedure, the first message comprising a random access preamble (Deng, para. [0248], “FIG. 23 illustrates an example RA acquisition, selection and confirmation procedure. An RA resource set or sets and/or SIB is transmitted by the SCmB and received by the mWTRU (2301). The mWTRU selects an RA resource set from those RA sets received, and begins to perform an RA procedure based on the selected RA set (e.g., further selecting a preamble provided in the selected RA resource set, further selecting a physical resource such as a directional mWTRU uplink (UL) transmit beam for transmitting the selected preamble based on the selected preamble, further determining a RAR window for monitoring for a specific RAR, etc.) (2302). The mWTRU may then transmit the selected preamble to the SCmB using the selected directional mWTRU UL transmit beam (2303)…”  emphasis added. Id.); 
retransmit the first message in a case a second message responsive to the first message is not received within the time duration of the selected one timeline (Blankenship, para. [0064], “A second step of the random access procedure comprises the Random Access Response. In the Random Access Response the eNodeB transmits a message on the Physical Downlink Shared Channel, PDSCH, containing the index of the random-access preamble sequences the network detected and for which the response is valid; the timing correction calculated by the random-access preamble receiver; a scheduling grant; as well as a temporary identify, TC-RNTI, used for further communication between the UE and network. A UE which does not receive any Random Access Response in response to its initial random-access preamble transmission of step 1 above within a pre-defined time window, will consider the random access attempt failed, and will repeat the random access pre-amble transmission, possibly with higher transmit power, up to a number of maximum of four times, before considering the entire random-access procedure failed.” emphasis added.)
Deng et al. may not seem to describe the identical claimed invention, however in the same field of endeavor, Blankenship et al. provides prior art disclosure and suggestions for the claimed invention, such as retransmit the first message in a case a second message responsive to the first message is not received within the time duration of the selected one timeline (Blankenship, para. [0064], “A second step of the random access procedure comprises the Random Access Response. In the Random Access Response the eNodeB transmits a message on the Physical Downlink Shared Channel, PDSCH, containing the index of the random-access preamble sequences the network detected and for which the response is valid; the timing correction calculated by the random-access preamble receiver; a scheduling grant; as well as a temporary identify, TC-RNTI, used for further communication between the UE and network. A UE which does not receive any Random Access Response in response to its initial random-access preamble transmission of step 1 above within a pre-defined time window, will consider the random access attempt failed, and will repeat the random access pre-amble transmission, possibly with higher transmit power, up to a number of maximum of four times, before considering the entire random-access procedure failed.” emphasis added. Id.) The prior art disclosure and suggestions of Blankenship et al. are for reasons of improving random access procedures with random access message repetition (Blankenship, para. [0011], “An object of the present disclosure is to provide solutions which seek to mitigate, alleviate, or eliminate one or more of the above-identified deficiencies in the art and to provide solutions improving random access procedures implementing random access message repetition.”) In view of the prior art of record, the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, for reasons of improving random access procedures with random access message repetition.
26. The apparatus of claim 25, the time duration comprising a response window (Deng, para. [0248], “…The RAR may be transmitted by the SCmB as the mWTRU monitors for the RAR during a RAR window determined by the mWTRU, where the RAR window corresponds to, for example, a time period and a location (e.g., direction) in which the mWTRU monitors for a specific, expected RAR…” Id.)
27. The apparatus of claim 26, the one or more processors being further configured to transmit a third message in response to receiving the second message within the time duration (Deng, para. [0286], “…MSG3 is an uplink data packet the mWTRU may transmit when an expected Random Access Response (RAR) is received.”)
28. The apparatus of claim 27, the first timeline or the second timeline comprising a 4-step random access timeline (Blankenship, para. [0060], “…In FIG. 2, the four steps essentially correspond to the solid arrows, whereas the dotted arrows essentially correspond to control signaling for the solid arrow step which the dotted arrows precede. For example, the second step is the second arrow (dotted) and the third arrow (solid). The second arrow (dotted) tells the UE to listen to the third arrow corresponding to the second step. Further in the same way the fifth arrow tells the UE to listen to the fourth step in the RA-procedure corresponding to the last arrow. These basic four steps are briefly discussed below.”)
29. The apparatus of claim 27, the second message comprising information, the one or more processors being further configured to use an other one of the first timeline or the second timeline based on the information (Blankenship, para. [0151], “a) if a random access response, RAR, with associated RA-RNTI, Random Access-Radio Network Temporary Identifier, is detected, the RAR is a response to the transmitted random access message, i.e., preamble sequence, and the last subframe containing repetition for RAR transmission is subframe n, the wireless device shall, according to the information in the response, transmit an UL-SCH transport block in the first subframe n+k.sub.1, k.sub.1≥6, if the UL delay field above is set to zero where n+k.sub.1 is the first available UL subframe for PUSCH transmission, where for TDD serving cell, the first UL subframe for PUSCH transmission is determined based on the UL/DL configuration (i.e., the parameter subframeAssignment) indicated by higher layers. The wireless device shall postpone the PUSCH transmission to the next available UL subframe after n+k.sub.1 if the field is set to 1.”)
30. The apparatus of claim 29, the one or more processors being further configured to transmit via physical uplink shared channel using the other one of the first timeline or the second timeline (Blankenship, para. [0151], Id.)
31. An apparatus of wireless communication (Deng, FIG. 1B, Id.), comprising: 
a transceiver for communicating one or more wireless signals via one or more antennas (Deng, FIG. 1B, Id.); a memory configured to store instructions (Deng, FIG. 1B, Id.); and one or more processors communicatively coupled with the transceiver and the memory (Deng, FIG. 1B, Id.), wherein the one or more processors are configured to: 
transmit a first message in a first timeline of a random access procedure, the first message comprising a random access preamble (Deng, para. [0248], Id.); 
receive a second message responsive to the first message in the first timeline, the second message comprising information (Blankenship, para. [0151], Id.); 
use a second timeline of the random access procedure based on the information (Blankenship, para. [0151], Id.)
Deng et al. may not seem to describe the identical claimed invention, however in the same field of endeavor, Blankenship et al. provides prior art disclosure and suggestions for the claimed invention, such as use a second timeline of the random access procedure based on the information (Blankenship, para. [0151], Id.) The prior art disclosure and suggestions of Blankenship et al. are for reasons of improving random access procedures with random access message repetition (Blankenship, para. [0011], Id.) In view of the prior art of record, the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, for reasons of improving random access procedures with random access message repetition.
32. The apparatus of claim 31, the one or more processors being further configured to transmit a third message in physical uplink shared channel in the second timeline (Blankenship, para. [0151], Id.)
33. The apparatus of claim 32, 
the first timeline being based on a first timing variable (Deng, para. [0299], Id.), 
the second timeline being based on a second timing variable (Blankenship, para. [0151], Id.), 
each of the first timing variable (Deng, para. [0299], Id.) and the second timing variable indicating a time duration (Blankenship, para. [0151], Id.), 
the one or more processors being further configured to retransmit the first message in a case the second message is not received within the time duration (Blankenship, para. [0064], Id.)
34. The apparatus of claim 33, the time duration comprising a response window (Deng, para. [0248], Id.)
35. An apparatus of wireless communication (Deng, FIG. 1C), comprising: 
a transceiver for communicating one or more wireless signals via one or more antennas (Deng, FIG. 1C, Id.); a memory configured to store instructions (Deng, FIG. 1C, Id.); and one or more processors communicatively coupled with the transceiver and the memory (Deng, FIG. 1C, Id.), wherein the one or more processors are configured to: 
configure, in a user equipment (UE), a first timeline and a second timeline of a random access procedure (Deng, para. [0248], Id.), 
the first timeline being based on a first timing variable (Deng, para. [0299], Id.), 
the second timeline being based on a second timing variable (Deng, para. [0299], Id.), 
each of the first timing variable and the second timing variable indicates a time duration (Deng, para. [0248], Id.); 
receive, from the UE and based on a selected one of the first timeline or the second timeline, a first message of the random access procedure, the first message comprising a random access preamble (Deng, para. [0248], Id.); 
transmit, to the UE, a second message responsive to the first message (Deng, para.  [0248], Id.); 
receive, from the UE, a retransmission of the first message in a case the second message is not received by the UE within the time duration of one of the first timeline or the second timeline selected by the UE (Blankenship, para. [0064], Id. cf. Claim 25).
Deng et al. may not seem to describe the identical claimed invention, however in the same field of endeavor, Blankenship et al. provides prior art disclosure and suggestions for the claimed invention, such as receive, from the UE, a retransmission of the first message in a case the second message is not received by the UE within the time duration of one of the first timeline or the second timeline selected by the UE (Blankenship, para. [0064], Id.) The prior art disclosure and suggestions of Blankenship et al. are for reasons of improving random access procedures with random access message repetition (Blankenship, para. [0011], Id.) In view of the prior art of record, the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, for reasons of improving random access procedures with random access message repetition.
36. The apparatus of claim 35, the time duration comprising a response window (Deng, para. [0248], Id. cf. Claim 26).
37. The apparatus of claim 36, the one or more processors being further configured to receive a third message in response to the second message being received by the UE within the time duration (Deng, para. [0286], Id. cf. Claim 27).
38. The apparatus of claim 37, the first timeline or the second timeline comprising a 4-step random access timeline (Blankenship, para. [0060], Id. cf. Claim 28).
39. The apparatus of claim 37, the second message comprising information, the one or more processors being further configured to receive a transmission in an other one of the first timeline or the second timeline used by the UE based on the information (Blankenship, para. [0151], Id. cf. Claim 29).
40. The apparatus of claim 39, the transmission in the other one of the first timeline or the second timeline being via physical uplink shared channel (Blankenship, para. [0151], Id. cf. Claim 30).
41. An apparatus of wireless communication (Deng, FIG. 1C, Id.), comprising: 
a transceiver for communicating one or more wireless signals via one or more antennas (Deng, FIG. 1C, Id.); a memory configured to store instructions (Deng, FIG. 1C, Id.); and one or more processors communicatively coupled with the transceiver and the memory (Deng, FIG. 1C, Id.), wherein the one or more processors are configured to: 
receive, from a UE, a first message in a first timeline of a random access procedure, the first message comprising a random access preamble (Deng, para. [0248], Id.); 
transmit a second message responsive to the first message in the first timeline, the second message comprising information (Blankenship, para. [0151], Id.), 
a second timeline of the random access procedure being used by the UE based on the information (Blankenship, para. [0151], Id. cf. Claim 31).
Deng et al. may not seem to describe the identical claimed invention, however in the same field of endeavor, Blankenship et al. provides prior art disclosure and suggestions for the claimed invention, such as a second timeline of the random access procedure being used by the UE based on the information (Blankenship, para. [0151], Id.) The prior art disclosure and suggestions of Blankenship et al. are for reasons of improving random access procedures with random access message repetition (Blankenship, para. [0011], Id.) In view of the prior art of record, the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, for reasons of improving random access procedures with random access message repetition.
42. The apparatus of claim 41, the one or more processors being further configured to receive a third message in physical uplink shared channel in the second timeline (Blankenship, para. [0151], Id. cf. Claim 32).
43. The apparatus of claim 42, 
the first timeline being based on a first timing variable (Deng, para. [0299], Id.), 
the second timeline being based on a second timing variable (Blankenship, para. [0151], Id.), 
each of the first timing variable (Deng, para. [0299], Id.) and the second timing variable indicating a time duration (Blankenship, para. [0151], Id.), 
the one or more processors being further configured to receive a retransmission of the first message in a case the second message is not received within the time duration (Blankenship, para. [0064], Id. cf. Claim 33).
44. The apparatus of claim 43, the time duration comprising a response window (Deng, para. [0248], Id. cf. Claim 34).
45. A method of wireless communication (Deng, FIG. 23), comprising: 
selecting one timeline of a first timeline or a second timeline of a random access procedure (Deng, para. [0248], Id.), 
each of the first timeline and the second timeline having a time duration (Deng, para. [0248], Id.), 
the time duration of the first timeline being indicated by a first timing variable (Deng, para. [0299], Id.), 
the time duration of the second timeline being indicated by a second timing variable (Deng, para. [0299], Id.), 
transmitting, based on the selected one timeline, a first message of the random access procedure, the first message comprising a random access preamble (Deng, para. [0248], Id.); 
retransmitting the first message in a case a second message responsive to the first message is not received within the time duration of the selected one timeline (Blankenship, para. [0064], Id. cf. Claim 25).
Deng et al. may not seem to describe the identical claimed invention, however in the same field of endeavor, Blankenship et al. provides prior art disclosure and suggestions for the claimed invention, such as retransmitting the first message in a case a second message responsive to the first message is not received within the time duration of the selected one timeline (Blankenship, para. [0064], Id.) The prior art disclosure and suggestions of Blankenship et al. are for reasons of improving random access procedures with random access message repetition (Blankenship, para. [0011], Id.) In view of the prior art of record, the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, for reasons of improving random access procedures with random access message repetition.
46. The method of claim 45, the time duration comprising a response window (Deng, para. [0248], Id. cf. Claim 26).
47. The method of claim 46, further comprising transmitting a third message in response to receiving the second message within the time duration (Deng, para. [0286], Id. cf. Claim 27).
48. The method of claim 47, the first timeline or the second timeline comprising a 4-step random access timeline (Blankenship, para. [0060], Id. cf. Claim 28).
49. The method of claim 47, the second message comprising information, and further comprising using an other one of the first timeline or the second timeline based on the information (Blankenship, para. [0151], Id. cf. Claim 29).
50. The method of claim 49, further comprising transmitting via physical uplink shared channel using the other one of the first timeline or the second timeline (Blankenship, para. [0151], Id. cf. Claim 30).
51. A method of wireless communication (Deng, FIG. 23, Id.), comprising: 
transmitting a first message in a first timeline of a random access procedure, the first message comprising a random access preamble (Deng, para. [0248], Id.); 
receiving a second message responsive to the first message in the first timeline, the second message comprising information (Blankenship, para. [0151], Id.); 
using a second timeline of the random access procedure based on the information (Blankenship, para. [0151], Id. cf. Claim 31).
Deng et al. may not seem to describe the identical claimed invention, however in the same field of endeavor, Blankenship et al. provides prior art disclosure and suggestions for the claimed invention, such as using a second timeline of the random access procedure based on the information (Blankenship, para. [0151], Id.) The prior art disclosure and suggestions of Blankenship et al. are for reasons of improving random access procedures with random access message repetition (Blankenship, para. [0011], Id.) In view of the prior art of record, the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, for reasons of improving random access procedures with random access message repetition.
52. The method of claim 51, further comprising transmitting a third message in physical uplink shared channel in the second timeline (Blankenship, para. [0151], Id. cf. Claim 32).
53. The method of claim 52, 
the first timeline being based on a first timing variable (Deng, para. [0299], Id.), 
the second timeline being based on a second timing variable (Blankenship, para. [0151], Id.), 
each of the first timing variable (Deng, para. [0299], Id.) and the second timing variable indicating a time duration (Blankenship, para. [0151], Id.), 
further comprising retransmitting the first message in a case the second message is not received within the time duration (Blankenship, para. [0064], Id. cf. Claim 33).
54. The method of claim 53, the time duration comprising a response window (Deng, para. [0248], Id. cf. Claim 34).
55. A method of wireless communication (Deng, FIG. 23, Id.), comprising: 
configuring, in a user equipment (UE), a first timeline and a second timeline of a random access procedure (Deng, para. [0248], Id.), 
the first timeline being based on a first timing variable (Deng, para. [0299], Id.), 
the second timeline being based on a second timing variable (Deng, para. [0299], Id.), 
each of the first timing variable and the second timing variable indicates a time duration (Deng, para. [0248], Id.); 
receiving, from the UE and based on a selected one of the first timeline or the second timeline, a first message of the random access procedure, the first message comprising a random access preamble (Deng, para. [0248], Id.); 
transmitting, to the UE, a second message responsive to the first message (Deng, para. [0248], Id.); 
receiving, from the UE, a retransmission of the first message in a case the second message is not received by the UE within the time duration of one of the first timeline or the second timeline selected by the UE (Blankenship, para. [0064], Id. cf. Claim 25).
Deng et al. may not seem to describe the identical claimed invention, however in the same field of endeavor, Blankenship et al. provides prior art disclosure and suggestions for the claimed invention, such as receiving, from the UE, a retransmission of the first message in a case the second message is not received by the UE within the time duration of one of the first timeline or the second timeline selected by the UE (Blankenship, para. [0064], Id.) The prior art disclosure and suggestions of Blankenship et al. are for reasons of improving random access procedures with random access message repetition (Blankenship, para. [0011], Id.) In view of the prior art of record, the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, for reasons of improving random access procedures with random access message repetition.
56. The method of claim 55, the time duration comprising a response window (Deng, para. [0248], Id. cf. Claim 26).
57. The method of claim 56, further comprising receiving a third message in response to the second message being received by the UE within the time duration (Deng, para. [0286], Id. cf. Claim 27).
58. The method of claim 57, the first timeline or the second timeline comprising a 4-step random access timeline (Blankenship, para. [0060], Id. cf. Claim 28).
59. The method of claim 57, the second message comprising information, further comprising receiving a transmission in an other one of the first timeline or the second timeline used by the UE based on the information (Blankenship, para. [0151], Id. cf. Claim 29).
60. The method of claim 59, the transmission in the other one of the first timeline or the second timeline being via physical uplink shared channel (Blankenship, para. [0151], Id. cf. Claim 30).
61. A method of wireless communication (Deng, FIG. 23, Id.), comprising: 
receiving, from a user equipment (UE), a first message in a first timeline of a random access procedure, the first message comprising a random access preamble (Deng, para. [0248], Id.); 
transmitting a second message responsive to the first message in the first timeline, the second message comprising information (Blankenship, para. [0151], Id.), 
a second timeline of the random access procedure being used by the UE based on the information (Blankenship, para. [0151], Id. cf. Claim 31).
Deng et al. may not seem to describe the identical claimed invention, however in the same field of endeavor, Blankenship et al. provides prior art disclosure and suggestions for the claimed invention, such as a second timeline of the random access procedure being used by the UE based on the information (Blankenship, para. [0151], Id.) The prior art disclosure and suggestions of Blankenship et al. are for reasons of improving random access procedures with random access message repetition (Blankenship, para. [0011], Id.) In view of the prior art of record, the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, for reasons of improving random access procedures with random access message repetition.
62. The method of claim 61, further comprising receiving a third message in physical uplink shared channel in the second timeline (Blankenship, para. [0151], Id. cf. Claim 32).
63. The method of claim 61, 
the first timeline being based on a first timing variable (Deng, para. [0299], Id.), 
the second timeline being based on a second timing variable (Blankenship, para. [0151], Id.), 
each of the first timing variable (Deng, para. [0299], Id.) and the second timing variable indicating a time duration (Blankenship, para. [0151], Id.), 
further comprising receiving a retransmission of the first message in a case the second message is not received within the time duration (Blankenship, para. [0064], Id. cf. Claim 33).
64. The method of claim 63, the time duration comprising a response window (Deng, para. [0248], Id. cf. Claim 34).
Conclusion
The prior art made of record (PTO-1449, PTO-892) and not relied upon is considered pertinent to the subject matter of the present U.S. non-provisional application.
Chen et al. (US 2018/0035469 A1) provides prior art disclosure considered as relevant to the subject matter of the claimed invention (Chen, para. [0174], “In FIG. 13, the UE will need to monitor Msg2 in different numerologies based on Msg1 resource set it used. And the RAR window length and the RAR window start timing are different for different Msg1 resource sets. The RAR window for URLLC may be shorter and start earlier compared with the RAR window for eMBB. In FIG. 14, UEs using different Msg1 resource sets will monitor Msg2 on the same numerology. The RAR window start timing is set to the same value in this case. The shorter RAR window is applied to URLLC service type for making failed UE entering next round contention earlier. By this way, the possible random access latency for URLLC is reduced.”)
Bae et al. (US 2016/0242132 A1) provides prior art disclosure considered as relevant to the subject matter of the claimed invention (Bae, Abstract, “A signal transmitting/receiving method of a user equipment of a mobile communication system according to an embodiment of the present invention comprises the steps of: transmitting a first random access signal including a first random access preamble to a base station; receiving, from the base station, a first random access response signal including first timing advance (TA) information in response to the first random access signal; transmitting, to the base station, a second random access signal including a second random access preamble based on the state of the user equipment; receiving, from the base station, a second random access response signal including second TA information in response to the second random access signal, when the second random access signal is transmitted to the base station; and transmitting a signal to the base station according to third TA information determined on the basis of at least one of the first TA information and the second TA information. In a random access procedure for initial access to a network by the user equipment according to an embodiment of the present invention, the user equipment transmits, two or more times, an RACH preamble signal to a base station, so that a more accurate TA value can be predicted utilizing TA information from two or more response messages received.”)
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy J. Weidner whose telephone number is (571) 270-1825. The examiner can normally be reached Monday - Friday, 8:00 AM - 5:00 PM, Eastern Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing           by using a USPTO supplied web-based collaboration tool. To schedule an interview, the    applicant is encouraged to use the USPTO Automated Interview Request (AIR) form at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R. Sheikh can be reached on (571) 272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. In order to file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for more information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TIMOTHY J WEIDNER/Primary Examiner, Art Unit 2476